UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2524


RONALD D. WASHINGTON,

                Plaintiff - Appellant,

          v.

KROGER LIMITED PARTNERSHIP I,

                Defendant - Appellee,

          and

UNITED STATES POSTAL SERVICE,

                Defendant.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:11-cv-00074-NKM-JGW)


Submitted:   April 25, 2013                      Decided: April 29, 2013


Before AGEE and    WYNN,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald D. Washington, Appellant Pro Se.  Charles Connor Crook,
III, BOYLE, BAIN, REBACK & SLAYTON, Charlottesville, Virginia;
Christopher S. Griesmeyer, GREIMAN ROME & GRIESMEYER, LLC,
Chicago, Illinois, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Ronald     D.     Washington       appeals    the     district    court’s

order denying relief in his employment discrimination action.

We   have    reviewed    the       record   and    find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Washington v. Kroger Ltd. P’ship I, No. 3:11-cv-00074-

NKM-JGW (W.D. Va. Dec. 4, 2012).                  Appellee’s motions to strike

Washington’s addendum to his informal brief and for sanctions

are denied.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court        and   argument     would     not    aid   the   decisional

process.



                                                                               AFFIRMED




                                            3